UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):August 22, 2011 BENIHANA INC. (Exact name of registrant as specified in its charter) Delaware 0-26396 65-0538630 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8685 Northwest 53rd Terrace, Miami, Florida (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(305) 593-0770 None Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): x Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On August 22, 2011, following conversations with Institutional Shareholder Services (ISS), Benihana Inc. provided to ISS the information attached to this report as Exhibit 99.1 in connection with the proposal to reclassify the Company’s Class A Common Stock into Common Stock. The information set forth in Exhibit 99.1 is incorporated by reference herein and may be presented in the future in connection with management presentations concerning the Company. Item 9.01 Financial Statements and Exhibits (d)Exhibits: Exhibit Number Exhibit Information disclosed by Benihana Inc. to Institutional Shareholder Services on August 22, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BENIHANA INC. Dated: August 22, 2011 By:/s/ J. David Flanery J. David Flanery Chief Financial Officer
